 

Case 20-10343-LSS Doc 4859 Filed 05/24/21 Page 1 of 2

Sunday, May 16, 2021 a ! F D

2021 MAY 24 AM 9:45

Justice Lauri Selber Silverstein

BSA Bankruptcy Case US BANKRUPTCY CoUK
h L RUE Ra
824 Market Street, 6™ Floor NISTRICT OF DELAWARE

Wilmington, DE 19801

Re: Claim Against Boy Scouts of America
Claim #Sa

Justice Lauri Selber Silverstein:

When | was a young boy the Boy Scouts of America was the organization to join for boys.
| had no idea about the abuse that would eventually happen to me and many others as a Boy Scout.

There were Eagle Scouts that would assist the leaders in my group. One of the Eagle Scouts would pick

    

    

 

  

| did not say anything to anyone, as | was too embarrassed, as these issues were not spoken about at
that time. | wish | would have said something because what happened to me did affect me as time went
on.

As a grown man | am very disappointed in the Boy Scouts of America and believe they need to
compensate all the innocent children that have been abused. This needs to stop. Parents trusted the
Leaders to guide their children, not abuse their children. It is sad that an organization you thought your
children would be safe in turned out to be the total opposite.

| am just recovering from neck and spine surgery and who is not to say that being lifted by my head and
being hit with a book on my bare butt did not play a role in some of the damage. | have a long recovery
ahead of me and hopefully all the occupational and physical therapy will help correct my walking issues.

Thank you for reading my letter. Please let the correct decision be made to compensate those that lost
their dignity.
S SUBURBAN IL 604

 

iv MAY 2021. PRIS oL

4 eed tee tt
SY WMpphit Lwwe IS ap.
G4 Lloph

UAbypinathe, OE 1801

 

N
—
oO
N
®
Do
©
oO
|
N
on
+
N
—
LO
oO
TC
&
L
©
Ko)
ce
t+
oO
oO
a
”)
”)
=
9
+
oO
oO
vr
oO
N
H
©
O

 
